     Case 2:10-cv-02414-KJM-KJN Document 631 Filed 01/07/21 Page 1 of 4


 1 RICHARD S. LINKERT, Bar No. 88756
   rlinkert@mathenysears.com
 2 MATHENY SEARS LINKERT JAIME LLP
   3638 American River Drive
 3 Sacramento, CA 95864-4711
   Telephone:   (916) 978-3434
 4 Facsimile:   (916) 978-3430

 5 Attorneys for Defendant
   SACRAMENTO COUNTY
 6
   DEREK P. COLE, Bar No. 204250
 7 dcole@colehuber.com
   COLE HUBER LLP
 8 2281 Lava Ridge Court, Suite 300
   Roseville, California 95661
 9 Telephone:     (916) 780-9009
   Facsimile:     (916) 780-9050
10
   Co-Counsel for Defendant
11 SACRAMENTO COUNTY

12                             UNITED STATES DISTRICT COURT

13                             EASTERN DISTRICT OF CALIFORNIA

14                                 SACRAMENTO DIVISION

15
     JOSEPH HARDESTY, et al.,                   Case No.: 2:10-cv-02414-KJM-KJN
16                                              Consolidated with: 2:12-cv-2457-KJM-KJN
                 Plaintiffs,
17                                              STIPULATION AND ORDER
           v.                                   CONTINUING PARTIES’ DEADLINE TO
18                                              FILE JOINT STATUS REPORT FROM
   SACRAMENTO METROPOLITAN AIR                  JANUARY 8, 2021 TO JANUARY 22, 2021
19 QUALITY MANAGEMENT DISTRICT, et
   al.,
20                                              Judge:      Hon. Kimberly J. Mueller
             Defendants.                        Magistrate: Hon. Kendall J. Newman
21
                                                Trial Date: Not Set
22 AND RELATED CONSOLIDATED CASES               Action Filed: September 8, 2010

23

24

25

26

27

28

                                                              Case No. 2:10-cv-02414-KJM-KJN
       STIPULATION AND ORDER CONTINUING PARTIES’ DEADLINE TO FILE JOINT STATUS REPORT
                                       Case 2:10-cv-02414-KJM-KJN Document 631 Filed 01/07/21 Page 2 of 4


                                   1                                    STIPULATION AND ORDER

                                   2          The parties, through their respective counsel, stipulate as follows:

                                   3          1.      Plaintiff County of Sacramento filed a Notice of Appeal (ECF Doc. No. 565) of the

                                   4 Judgment (ECF Doc. No. 530) previously entered in this case on June 9, 2017.

                                   5          2.      The Ninth Circuit Court of Appeals, in deciding the County’s appeal, entered a

                                   6 Memorandum Disposition on August 19, 2020 (ECF Doc. No. 622) directing certain further

                                   7 proceedings in this Court. The Court of Appeals’ Mandate was received by this Court on

                                   8 November 5, 2020. (ECF Doc No. 623.)

                                   9          3.      On November 19, 2020, the Court issued a Minute Order (ECF Doc. No. 624)

                                  10 setting a Status Conference on January 22, 2021, at 10 a.m., and directed the parties to file a Joint

                                  11 Status Report 14 days in advance of this conference, i.e., on January 8, 2021.

                                  12          4.      On December 29, 2020, the Court issued a further Minute Order (ECF Doc. No.
2281 LAVA RDGE COURT, SUITE 300
  ROSEVILLE, CALIFORNIA 95661




                                  13 628) continuing the Status Conference to February 5, 2021, at 10 a.m., but maintaining the
        COLE HUBER LLP




                                  14 January 8, 2021 deadline for the parties’ Joint Status Report.

                                  15          5.      The parties have held detailed discussions regarding the preparation of a Joint

                                  16 Status Report by electronic mail and by conference calls on December 18, 2020 and January 5,

                                  17 2021.

                                  18          6.      The parties intend to further meet and confer to identify areas in which they agree

                                  19 and to resolve, to the extent possible, any disagreements regarding the scope of further

                                  20 proceedings in this Court. To this end, the parties believe further discussions regarding the

                                  21 matters to be included in the Joint Status Report would greatly assist them in preparing a report

                                  22 that will fully inform the Court as to the scheduling and conducting of its further proceedings.

                                  23          7.      To allow the parties to continue their dialogue, exchange drafts of a Joint Status

                                  24 Report, and finalize their report, the parties request an additional two weeks—until January 22,

                                  25 2021—to submit the final Joint Status Report. The parties do not request continuance of the

                                  26 February 5, 2021 Status Conference.

                                  27          8.      For the above reasons, the parties stipulate, and request that the Court confirm by

                                  28 order, that the deadline for their Joint Status Report shall be January 22, 2021.

                                                                               2                 Case No. 2:10-cv-02414-KJM-KJN
                                          STIPULATION AND ORDER CONTINUING PARTIES’ DEADLINE TO FILE JOINT STATUS REPORT
                                       Case 2:10-cv-02414-KJM-KJN Document 631 Filed 01/07/21 Page 3 of 4


                                   1         SO STIPULATED.

                                   2 Dated: January 5, 2021                 MATHENY SEARS LINKERT JAIME LLP

                                   3

                                   4                                        By:          /s/ Richard S. Linkert
                                                                                  Richard S. Linkert
                                   5                                              Attorneys for Defendant
                                                                                  SACRAMENTO COUNTY
                                   6

                                   7 Dated: January 5, 2021                 COLE HUBER LLP
                                   8

                                   9                                        By:          /s/ Derek P. Cole
                                  10                                              Derek P. Cole, Esq.
                                                                                  Co-Counsel for Defendant
                                  11                                              SACRAMENTO COUNTY

                                  12
2281 LAVA RDGE COURT, SUITE 300




                                       Dated: January 5, 2021               PETERSON WATTS LAW GROUP, LLP
  ROSEVILLE, CALIFORNIA 95661




                                  13
        COLE HUBER LLP




                                  14
                                                                            By:          /s/ Glenn W. Peterson
                                  15                                              Glenn W. Peterson, Esq,
                                                                                  Attorneys for Plaintiffs
                                  16                                              THE SCHNEIDER FAMILY

                                  17 Dated: January 5, 2021                 LAW OFFICE OF RICHARD M. ROSS

                                  18

                                  19                                        By:          /s/ Richard M. Ross
                                                                                  Richard M. Ross, Esq.
                                  20                                              Attorneys for Plaintiffs
                                                                                  THE SCHNEIDER FAMILY
                                  21

                                  22 Dated: January 5, 2021                 YETTER COLEMAN LLP
                                  23

                                  24                                        By:          /s/ R. Paul Yetter
                                  25                                              R. Paul Yetter, Esq. (pro hac vice)
                                                                                  Attorneys for Plaintiffs
                                  26                                              JOSEPH HARDESTY

                                  27

                                  28

                                                                               3                 Case No. 2:10-cv-02414-KJM-KJN
                                          STIPULATION AND ORDER CONTINUING PARTIES’ DEADLINE TO FILE JOINT STATUS REPORT
                                       Case 2:10-cv-02414-KJM-KJN Document 631 Filed 01/07/21 Page 4 of 4


                                   1 Dated: January 5, 2021                ROBERTSON, JOHNSON, MILLER &
                                                                           WILLIAMSON
                                   2

                                   3
                                                                           By:          /s/ G. David Robertson, Esq.
                                   4                                             G. David Robertson, Esq.
                                                                                 Attorneys for Plaintiffs
                                   5                                             JOSEPH HARDESTY
                                   6

                                   7        IT IS SO ORDERED.
                                   8 Dated: January 6, 2021

                                   9

                                  10

                                  11

                                  12
2281 LAVA RDGE COURT, SUITE 300
  ROSEVILLE, CALIFORNIA 95661




                                  13
        COLE HUBER LLP




                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                              4                 Case No. 2:10-cv-02414-KJM-KJN
                                         STIPULATION AND ORDER CONTINUING PARTIES’ DEADLINE TO FILE JOINT STATUS REPORT
